DETAILED ACTION
Claims 16 & 19-26 are pending as amended on 03/28/22.

Response to Amendment
This final action is a response to the amendment filed on March 28, 2022.  Claims 17-18 & 27-30 have been cancelled.  Claims 16, 20-24 & 26 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kronseder, WO 2017/001071 (citations to eng. trans. US 2018/0186494) in view of King, US 4,544,431 and further in view of Deckert, US 2010/0300614.
With regard to claims 16 & 25-26, Kronseder teaches a known type of container labeling machine which comprises means for conveying a web of labels including a transfer drum (103) comprising for example vacuum pallets, a vacuum roll, or gripper cylinder, or belts, for carrying individual labels to containers, an adhesive sprayer (108) with a plate-like body with rows of dispensing ports (565/665/etc.) that face the transfer drum and extend parallel to its axis, as well as control means configured to temporarily slow an advancement speed of labels on vacuum pallets with respect to said sprayer before gluing (throughout, e.g. abstract, [0039-0040 & FIGS. 1-7]).
While Kronseder does not teach an ‘unwinding assembly’ which is controlled to feed a continuous label ribbon to the transfer means and then temporarily slow/stop it while it slips atop the transfer means, wherein the device applies glue to the slowed label, and severs the label thereafter, this was a conventional design in the prior art, as shown for example by King, which unwinds a label web toward a conveyor transfer means, temporarily stops advancement of said label, carefully applies glue to a label edge, and then severs the label for delivery/application to a product via the transfer means (throughout, e.g. abstract, [FIGS. 1-6]).  It would have been obvious to combine the teachings of King with those of Kronseder, in order to yield a controllable transfer drum-type labeling device capable of coating/cutting a continuous label web under slowed speed conditions with increased accuracy/control using known alternative designs with predictable success.
While Kronseder & King do not expressly disclose applying adhesive to both the trailing edge of one label and the leading edge of another prior to severing with a cutting means which is carried on the transfer drum, this too was a conventional design in the prior art, as shown for example by Deckert, which feeds a continuous label web to a conveyor means, applies glue to a set of leading/trailing label edges, and then severs the label via cutters on a transfer drum (throughout, e.g. [0014, 0045-0049]).  It would have been obvious to combine the teachings of Deckert with those of Kronseder & King, in order to yield a label with adhesive coated edges via a known alternate device design which can help to avoid adhesive fouling of a transfer drum [0036].
With regard to claims 19-24, Kronseder also teaches a known type of sprayer with a glue reservoir (381) and multiple rows of numerous ports (565/665/etc.) which may for example be staggered with respect to one another & are capable of being selectively activated [0093 & FIGS. 1-7], wherein capability for regularly/irregularly spacing activated ports relative to a desired adhesive pattern for a desired label/product type/shape is considered to meet the claimed port distributions.

Claims 16 & 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fort et al., US 2007/0029036 in view of King, US 4,544,431 and further in view of Deckert, US 2010/0300614.
With regard to claims 16 & 25-26, Fort teaches a known type of container labeling machine which comprises means for conveying an unwound web of labels including a vacuum transfer drum (46), an adhesive sprayer (42) with plate-like bodies with rows of dispensing ports (146) that face the transfer drum and extend parallel to its axis, as well as control means configured to adjust the spraying of adhesive relative to feed speeds for the unwound continuous label web, and to apply adhesive at leading & trailing edges of labels which are severed thereafter by cutters disposed on the drum to better avoid adhesive fouling of said drum (throughout, e.g. abstract, [0041-0042, 0058 & FIGS. 1-20]).  
While it is unclear whether Fort expressly discloses that one may use the controls to temporarily slow/stop the label feed (while it slips atop the transfer means), wherein the device applies glue to the slowed label, it does at least repeatedly teach coordination between label speed & adhesive spray, and in any event, this was a conventional design in the prior art, as shown for example by King, which unwinds a label web toward a conveyor transfer means, temporarily stops advancement of said label, carefully applies glue to a label edge, and then severs the label for delivery/application to a product via the moving transfer means (throughout, e.g. abstract, [FIGS. 1-6]).  It would have been obvious to combine the teachings of King with those of Fort, in order to yield a controllable transfer drum-type labeling device capable of coating/cutting a continuous label web under slowed speed conditions with increased accuracy/control using known alternative designs with predictable success.
With regard to claims 19-24, Fort also teaches a known type of sprayer with a glue reservoir feeding multiple rows of numerous ports which may for example be staggered with respect to one another & are capable of being selectively activated [0061-0062 & FIG. 20], wherein capability for regularly/irregularly spacing activated ports relative to a desired adhesive pattern for a desired label/product type/shape is considered to meet the claimed port distributions.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed March 28, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  With regard to Applicants’ arguments that Kronseder does not teach a continuous label web unwinding design featuring cutting means that are disposed on the label transfer drum, this was still a well-known & obvious alternative design at the time of Applicants’ invention, as was shown for example by Deckert, which keeps label webs intact prior to adhesive application on either side of a cutting area of the label web (in order to reduce adhesive fouling of the transfer drum) and then actuating the transfer drum-mounted cutting means thereafter to separate the labels.  Applicant’s apparent argument that Deckert does not have a glue sprayer facing the transfer drum (but is rather “upstream” from it) is not persuasive – as noted, the web is kept intact specifically to keep this glue sprayer from fouling the transfer drum that it is facing (and this is also moot, as Kronseder already taught such limitations).  King was similarly directed to this stated problem of applying glue to a slowed/stopped label being carried on a rotating transfer means & avoiding any adhesive fouling of same.  Note also Fort, which again teaches avoiding adhesive fouling of a transfer drum, and other conventional wisdom such as the obvious interchangeability of designs which feed either cut labels or continuous webs through a device, or which spray adhesive directly toward said transfer drum or at other obvious locations which will result in the same adhesive application.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746